Citation Nr: 1011769	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for costochondritis, to 
include as secondary to a service-connected disability.

3.  Entitlement to an initial compensable evaluation for 
dyspepsia and irritable bowel syndrome from October 14, 2004 
to April 18, 2006.

4.  Entitlement to an evaluation in excess of 10 percent for 
dyspepsia and irritable bowel syndrome from April 19, 2006.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to December 
1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from August 2005, November 2006, and December 2008 
rating decisions of the Lincoln, Nebraska Regional Office 
(RO) of the Department of Veterans Affairs (VA).  With 
respect to the Veteran's dyspepsia and irritable bowel 
syndrome disability, the record reflects that the RO granted 
service connection in an August 2005 rating decision and 
assigned a noncompensable evaluation effective October 14, 
2004.  Thereafter, in a November 2006 rating decision, the RO 
increased the evaluation to 10 percent effective April 19, 
2006.  The Board finds the issues for appeal review are most 
appropriately addressed as listed on the title page of this 
decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the Veteran was 
provided VCAA notice by correspondence dated in November 
2004, April 2007, September 2008, and November 2008.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

The Court has held the types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  VA has a duty to assist the Veteran which includes 
conducting a thorough and contemporaneous medical 
examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

VA regulations provide that service connection may be granted 
for a disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2009).  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the 
underlying condition worsened.  See Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).

In this case, the Board notes that the Veteran contends he 
has chest and left shoulder pains as result of service or a 
service-connected disability.  He reported a private 
physician had related his chest pain to anxiety associated 
with his service-connected posttraumatic stress disorder 
(PTSD).  He also asserted that his left shoulder problem was 
related to his having been hit by a rifle butt during active 
service in Vietnam.  He contends his dyspepsia and irritable 
bowel syndrome are more severely disabling than indicated by 
the present rating and that he is unemployable as a result of 
his service-connected disabilities.  

The Veteran's service records show he received awards and 
medals including the Combat Infantryman Badge.  The U. S. 
Army and Joint Service Records Research Center (JSRRC), in 
correspondence dated in June 2009, indicated that the morning 
reports submitted by the 3rd Battalion, 21st Infantry Division 
(which was stationed in Tam Kay) for 1971 had been 
researched, but that such records did not document any 
incident in which a vehicle was captured and that the United 
States military had to pay to have the vehicle returned.  
JSRRC also reported that the morning reports did not document 
that the Veteran was reported as missing in action.  

The medical evidence of record includes an August 1996 
private treatment record with a finding of anxiety-induced 
chest pain and a September 2008 private treatment record 
noting his chest pain was related to his baseline 
anxiety/depressive issue.  In correspondence dated in 
September 2008 the physician stated that the Veteran's 
cardiac symptoms were negative on evaluation and that his 
chest pain symptoms and discomfort were a component of his 
PTSD.  It was further noted, in essence, that his left 
shoulder disorder was not considered to be separate from his 
chest discomfort.  A November 2008 VA examination report 
provided diagnoses of costochondritis of the left chest wall 
and chronic strain and tendonitis of the left shoulder.  An 
X-ray examination of the left shoulder revealed possible 
traumatic change to the greater tuberosity.  The examiner 
stated that "PTSD is not an etiologic factor for 
costochondritis or left shoulder [degenerative joint 
disease]."  No opinion was provided as to the reported 
injury in service.

With respect to the Veteran's claim for an increased rating 
for his service-connected gastrointestinal disability and his 
claim for TDIU, the Board, in reviewing the record, notes 
that the last VA examination addressing these matters was 
provided in October 2006.  The September 2008 private medical 
correspondence of record, however, also noted that the 
Veteran's anxiety/depression and personality would definitely 
affect his ability to work in a normal job.  Therefore, the 
Board finds that additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who have 
treated him pertinent to the issues on 
appeal.  After the Veteran has signed 
the appropriate releases, all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his attorney are to be 
notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be scheduled for a 
VA joint disorders examination for an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that his costochondritis of the 
left chest wall or left shoulder disorder 
were incurred as a result of service or 
were incurred or aggravated as a result 
of his service-connected PTSD.  The 
examiner should be specifically requested 
to review the medical evidence of record 
and to provide an opinion addressing 
whether any present left chest wall or 
left shoulder disorder was representative 
of the type of injury likely to have 
resulted from the trauma as described.  
All indicated tests and studies are to be 
performed.  The examination must be 
conducted following the protocol in any 
applicable VA disability examination 
worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran should be scheduled for a 
VA gastrointestinal disorders examination 
for an opinion as to the current nature 
and severity of his service-connected 
dyspepsia and irritable bowel syndrome.  
All indicated tests and studies are to be 
performed.  The examination must be 
conducted following the protocol in any 
applicable VA disability examination 
worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran should be scheduled for a 
VA mental disorders examination for an 
opinion as to the current nature and 
severity of his service-connected PTSD.  
An opinion should also be provided as to 
whether he is unable to secure or follow 
a substantially gainful occupation as a 
result of his service-connected 
disabilities.  The examination must be 
conducted following the protocol in any 
applicable VA disability examination 
worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications, including the 
address where the notice was sent, should 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the Veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


